381 F.3d 1219
Lionel E. GENTRY, Petitioner-Appellant,v.Ernie ROE, Warden; Attorney General of the State of California, Respondents-Appellees.
No. 00-55691.
United States Court of Appeals, Ninth Circuit.
Filed August 30, 2004.

James H. Locklin, Deputy Federal Public Defender, Los Angeles, CA, for the petitioner-appellant.
Shawn McGahey Webb, Deputy Attorney General of the State of California, Los Angeles, CA, for the respondents-appellees.
Before HUG, JR., FARRIS, and SILVERMAN, Circuit Judges.

ORDER

1
Based upon the Supreme Court's decision in this case, filed October 20, 2003, the judgment of the district court is affirmed, and the mandate shall issue forthwith.